Exhibit 11- Statement Re Computation of Earnings Per Share Three Months Ended September 30, Basic: Average shares outstanding Net income available to common shareholders Per share amount Diluted: Average shares outstanding Net effect of dilutive stock options and warrants - based on the treasury stock method using average market price Diluted shares Net income available to common shareholders Per share amount Note:Antidilutive stock options totaling 368,325 shares were not included in the calculation of diluted earnings per share for the three months ended September 30, 2009. Antidilutive stock options totaling 618,945 shares were not included in the calculation of diluted earnings per share for the three months ended September 30, 2008. Nine Months Ended September 30, Basic: Average shares outstanding Net income available to common shareholders Per share amount Diluted: Average shares outstanding Net effect of dilutive stock options and warrants - based on the treasury stock method using average market price NA Diluted shares Net income available to common shareholders Per share amount Note:Antidilutive stock options totaling 551,115 shares were not included in the calculation of diluted earnings per share for the nine months ended September 30, 2009. Because of the Company's loss from continuing operations, no potential common shares were included in the calculation of diluted earnings per share for the nine months ended September 30, 2008.
